UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                  No. 98-30421



KERRY VILLARD,

                                                  Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA, on behalf of
UNITED STATES INTERNAL REVENUE SERVICE,

                                                  Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                            (96-CV-2353)
                        - - - - - - - - - -

                               March 8, 1999

Before HIGGINBOTHAM, JONES, and WIENER, Circuit Judges

Per Curiam:*

     In this contest for lien priority between (1) Plaintiff-

Appellant Kerry Villard, as a judgment creditor against Whitehall-

Windermere Company, Inc., the alter ego of Ms. Villard’s ex-

husband, Joseph Villard, Jr., and (2) the Internal Revenue Service

(IRS), as federal tax lien holder against “White-Hall Windermere,

Company, Inc.” [sic], for federal taxes owed by Mr. Villard, Ms.

Villard   asserts   that    the    government’s    mis-hyphenation   of   the



     *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
corporation’s name produced an error in the index to the applicable




                                2
public records of Rapides Parish, Louisiana, identifying the tax

lien debtor as “White-Hall Windermere, Company, Inc., Nominee of

Joseph Villard, Jr.” rather than Whitehall-Windermere Company, Inc.

This, she urges, caused the failure of the IRS to meet its own test

for determining whether a prior recorded federal tax lien primes a

subsequently recorded judgment lien.            Specifically, Ms. Villard

insists that the name differences and the resulting mis-indexing of

the tax lien does not satisfy 26 U.S.C. § 6323(f)(4), which

requires the IRS to file a Form 6681 in the office designated under

state law for the filing of liens “in such a manner that a

reasonable inspection of the index would reveal the existence of

the lien.”2     The IRS, of course, insists that the misplaced hyphen

produced an indexing discrepancy that was not so extreme as to

evade a reasonable inspection.

     We have carefully reviewed the opinion of the district court

(which agrees with the position of the IRS), have familiarized

ourselves     with   the   operable   facts    of   this   case   (which   are

essentially     undisputed)    and    have    studied   the   arguments    and

applicable law as advanced by able counsel for the parties in their

respective appellate briefs and in their oral arguments to this

court. As a result, we conclude that the district court’s grant of

summary judgment in favor of the IRS and adverse to Ms. Villard is

correct, essentially for the reasons set forth in the court’s



     1
         See 28 C.F.R. § 301.6323(f)-1(d)(2).
     2
         26 U.S.C. § 6323(f)(4); 26 C.F.R. § 301.6323(f).

                                       3
opinion.     Therefore, the judgment of the district court is, in all

respects,

AFFIRMED.1




     1
        We do not address Villard’s alternative argument grounded
in retroactivity of the judgment against the tax debtor’s alter
ego corporation as we find it to be unmeritorious under the
established jurisprudence of the Supreme Court and this court.

                                   4